 

Case 2:19-cr-O0406-RB Document1 Filed 01/18/19 Page 1of5

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the

District of New Mexico

United States of America
Vv.

Case No. IG-lRAA MN"

Samuel Gilpin

Nee ee te te

 

 

Defendant(s) /
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 28, 2017 inthe county of | Doha Anaand elsewhere in the
District of New Mexico , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 844(e) Malicious Threat to Injure by Fire or Explosive

This criminal complaint is based on these facts:

See attached "Affidavit"

a Continued on the attached sheet.

Complainant's signature

David M. Noordeloos, Special Agent DSS

 

 

Printed name and title

Sworn to before me and signed in my presence.

Date: 1/19/19

 

Uy Judge's signature
City and state: Las Cruces, New Mexico Honorable Gregory J. Fouratt, US Magistrate Judge

 

 

Printed name and title
Case 2:19-cr-O0406-RB Document1 Filed 01/18/19 Page 2 of 5

Attachment A

I, David M. Noordeloos, being first duly sworn, hereby depose and state as

follows:

INTRODUCTION

I am a Special Agent (SA) with the United States Department of State,
Diplomatic Security Service (DSS) and am currently assigned to the Office of Protective
Intelligence Investigations at DSS Headquarters in Arlington, Virginia. I have served as
a Special Agent since 2002 and was a municipal police officer in Michigan from 1996 to
2002. I have conducted many investigations regarding violations of United States Code,
which have focused on fraud and threats to United States Government officials, and have
previously served in a number of assignments located at U.S. embassies and consulates
overseas. I completed the Criminal Investigator Training Program at the Federal Law
Enforcement Training Center in Glynco, Georgia, as well as DSS agency-specific
training throughout my time as a SA. The latter has afforded me training in such areas as
interviewing, executing search and arrest warrants, threat assessment and investigations,
investigations involving a nexus to international diplomacy, and training for service as a
Regional Security Officer at U.S. diplomatic facilities abroad. Based on my own
experience and in discussions with other SAs and investigators, I have learned additional
information about criminal threat and harassment investigations, crimes involving
diplomatic personnel within and outside of the United States, as well as the use of digital
devices in committing related crimes. My training, education, experience, and
discussions with other SAs have afforded me familiarity with the operations and

management of Department of State protective security details, both within the United
 

Case 2:19-cr-O0406-RB Document1 Filed 01/18/19 Page 3 of 5

States and overseas, the context within which a threat and the actions necessary to resolve
it must be taken in these environments, the political and legal sensitivities that may be
involved with a crime involving diplomatic personnel, and the long-term trend analysis of
a threat investigation. As a SA, I have participated in the execution of federal search
warrants, including for items sent via the mails or via electronic devices.

FACTS

The Diplomatic Security Service began an investigation of Samuel GILPIN in
August 2018 after GILPIN began making repeated harassing, intimidating, and
threatening phone calls to the United States Embassy in Kuwait City, Kuwait.

Additionally, in January 2019, the Diplomatic Security Service was informed of
activity that began on December 31, 2018, where GILPIN separately approached multiple
associates of a Veteran’s Affairs (VA) employee who had worked with GILPIN in the
past. During these in-person contacts, GILPIN advised these individuals that he held the
VA employee responsible for ending his marriage, taking away his children, and stated
he wanted to kill the VA employee. The investigation found that GILPIN had previously
received mental health treatment from the VA, but was removed from a treatment
program due to non-compliance with program guidelines.

The DSS investigation also found that on July 28, 2017, an individual who self-
identified as Samuel GILPIN called the Dofia Ana County, New Mexico County Clerk’s
office and threatened to “blow up” the county building due to a complaint that he had
received notification about his voter status because he appeared to be registered to vote in
both Oregon and New Mexico. The Dofia Ana County New Mexico County Clerk’s

Office had sent GILPIN a cross state voter notice giving him the opportunity to request
 

Case 2:19-cr-O0406-RB Document1 Filed 01/18/19 Page 4of5

the cancellation of his voter registration in the State of New Mexico because he was also
registered to vote in Oregon. Because of this, GILPIN was upset. During this telephone
call, in which he spoke with an employee of Dofia Ana County, New Mexico, he verbally
informed the employee multiple times that he was going to come to the county building,
“shoot up everyone around,” and then he was going to “blow up” the county building.
GILPIN also made comments that “people that live in New Mexico are terrorists and the
personnel at the clerk’s office were terrorists as well.” GILPIN further stated that he had
“worked with the military and was upset with them because they did him wrong.” The
Dona Ana County Sheriff's Office immediately responded by clearing the building.

The investigation by the Dofia Ana County Sheriff's Office found GILPIN has an
address in Las Cruces, New Mexico, but was residing in Drain, Oregon, at the time of the
telephonic threat. As part of this investigation, Dofia Ana County Sheriff's investigators
spoke with law enforcement personnel in Douglas County, Oregon, who advised that
GILPIN was “constantly calling in” to the Douglas County, Oregon Sheriff's Office and
“threatening to start an active shooter situation and many other violent threats.” The
Dofia Ana County New Mexico Sheriff's Office then obtained a local arrest warrant for
GILPIN for the State of New Mexico charge of Bomb Scares Unlawful.

On the evening of July 28, 2017, the Douglas County, Oregon Sheriffs Office
contacted the Dofia Ana County New Mexico Sheriff's Office and advised that they had
arrested GILPIN in Douglas County, Oregon on the above listed warrant. Post arrest,
after being advised of his Miranda rights, GILPIN was asked about the threatening phone
call. GILPIN admitted that he “called down to Las Cruces,” but did not say that he called

in a bomb threat.
Case 2:19-cr-O0406-RB Document1 Filed 01/18/19 Page 5of5

My investigation found that GILPIN is a United States Air Force veteran who has
a criminal charge from March 15, 2003, which resulted from an arrest by the United
States Air Force — Office of Special Investigations for Wrongful Use/Possession of
Controlled Substance. My investigation reveals that as a result of this charge, GILPIN
was reduced to the lowest enlisted military rank and processed for discharge from the
US. Air Force.

Based upon the facts contained in this affidavit, I believe there is probable cause
to support the following criminal charge against Samuel GILPIN: On July 28, 2017,
Samuel GILPIN did commit the crime of using the telephone to maliciously convey a
threat to shoot up individuals and blow up the Dofia Ana County Building in Las Cruces,
New Mexico in violation of Title 18, U.S.C. § 844(e).

Prosecution of Samuel GILPIN was approved by Assistant United States Attorney

MMM ber

wat M. Noordeloos
Special Agent
Diplomatic Security Service

Marisa A. Ong.

op te
Subscribed and sworn before me this /é day of January 2019. A

AISA |

Honorable &fregory J. Fouratt
United Stdtes Magistrate Judge

 
